ORDER
PER CURIAM.
This appeal arises from a circuit court judgment finding jurisdiction over three minor children and placing them in protective custody pursuant to Section 211.031.1, R.S.Mo.2000. The children’s father, R.D.W., appeals on jurisdictional grounds and disputes the sufficiency of the evidence to support the findings of parental neglect. Upon review of the record, we find no merit in the claims of error. The parties have been provided with a Memorandum explaining the reasons for our decision, because a published opinion would be of no precedential value.
The judgment of the circuit court is affirmed. Rule 84.16(b).